Citation Nr: 1608814	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  07-38 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for the residuals of a head injury.

2.  Entitlement to service connection for eye sight problems, to include as secondary to the residuals of a head injury.

3.  Entitlement to service connection for a scar on the left side of the head, to include as secondary to the residuals of a head injury.

4.  Entitlement to service connection for headaches, to include as secondary to the residuals of a head injury.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from April 1960 to May 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2007 and January 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska

The claims were remanded in October 2011 for further development.

In April 2012, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of the hearing is associated with the claims file.

The claims were again remanded in July 2012 and November 2013 for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

A note in the Veteran's VA medical records, dated in December 2012, indicates that the Veteran was seen at Oregon Trail Eye Surgery Center for evaluation for cataract surgery in November 2012.  A document from this visit was reported to be scanned into Vista Imaging.  This document is not associated with the claims file.  Thus, the case must be remanded for attempts to obtain and associate with the claims file the documents entered into Vista Imaging.  38 C.F.R. § 3.159.  In addition, the note indicates that the Veteran had treatment from a private provider.  After obtaining any necessary authorization, attempt to obtain and associate with the claims file treatment records from Oregon Trail Eye Surgery Center and any other adequately identified private provider for whom the Veteran has provided authorization to obtain records.  Id.

The Veteran receives ongoing care from VA.  The most recent VA treatment records associated with the claims file are dated in July 2014.  On remand, attempts must be made to obtain and associate with the claims file complete VA treatment records regarding the Veteran dated since July 2014.  Id.

In July 2014 the Veteran was afforded VA medical examinations regarding his claims.  In an initial evaluation of residuals of Traumatic Brain Injury Disability Benefits Questionnaire, with an entry date prior to Supplemental Statement of the Case, the examiner noted that the examination had been done as a collaborative effort between medical and mental health examiners.  The examiner stated that for the assessment of cognitive impairment of memory, attention, concentration, executive functions, judgment, social interaction, orientation, visual spatial orientation, and neurobehavioral effects, the mental health traumatic brain injury examination should be consulted.  

The mental disorders VA disability benefits questionnaire, associated with the claims file, has an entry date that postdates the date of the Supplemental Statement of the Case but predates transfer of the record to the Board.  The Supplemental Statement of the Case does not explicitly reference the mental disorders examination report.  As it is unclear whether the mental disorders examination report was considered in preparation of the Supplemental Statement of the Case and as it was received by the RO prior to transfer of the record to the Board, the claims must be remanded for initial consideration by the RO of the mental health examination report.  38 C.F.R. §§ 19.31, 19.37.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain and associate with the claims file all VA treatment records regarding the Veteran dated since July 2014.

2.  After obtaining any necessary authorization, attempt to obtain complete treatment records regarding the Veteran from Oregon Trail Eye Surgery Center.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

3.  Then, readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

